[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 176 
Plaintiff appeals from an order dismissing a declaration in which he says that on November 9 and 10, 1933, while employed by defendant, he was ordered to remove tiles and materials from a liquor tower without being warned that dangerous gases and vapors arose from and were produced by the breaking up of the material and tiles, nor was he provided with proper and suitable masks, appliances and devices to protect him in the performance of the work. He alleges serious and permanent injuries resulting from the inhalation of chlorine and other dangerous gases on these days and by appropriate language pleads the various ramifications of his injury and resultant damages. *Page 177 
Defendant's answer is a general denial and shows that both parties were under the provisions of the workmen's compensation act (Act No. 10, Pub. Acts 1912 [1st Ex. Sess.]; 2 Comp. Laws 1929, § 8407 et seq.); that plaintiff filed a claim for compensation, which after a hearing before the deputy commissioner, was denied on April 19, 1934, because plaintiff had not suffered from an accident arising out of and in the course of his employment. No appeal was taken by plaintiff from the award in favor of defendant.
Plaintiff replied with a denial that the departmental proceedings constituted an election of remedies and says that defendant is estopped from claiming that liability in this instance is recoverable under the compensation act and further denies that plaintiff's cause of action is embraced within the provisions of the act itself.
It has been suggested that the workmen's compensation act has been improperly construed since Adams v. Acme White Lead Color Works, 182 Mich. 157 (L.R.A. 1916 A, 283, Ann. Cas. 1916 D, 689, 6 N.C.C.A. 482), and that this court has limited compensation thereunder to accidental injuries only.
Part 1, § 4, of the act (2 Comp. Laws 1929, § 8410) uses the words "death" and "personal injury." The title, however, reads:
"An act to promote the welfare of the people of this State, relating to the liability of employers for injuries or death sustained by their employees, providing compensation for theaccidental injury to or death of employees and methods for the payment of the same, establishing an industrial accident board,* *Page 178 
defining its powers, providing for a review of its awards, making an appropriation to carry out the provisions of the act, and restricting the right to compensation or damages in suchcases to such as are provided by this act."
The reasoning of this court and its interpretation of the various provisions of the act since its original enactment in the year 1912 does not require the application of the art of apologetics or the skill of an apologist. We may, on the other hand, properly indulge in the judicial assumption that the legislature has been content with that interpretation, else it would have long since exercised its independent prerogative to restate the limitation of this field of the provisions of the act. The court was unanimous in its application of the reasoning of Mr. Justice STONE in the Adams Case, supra, to the facts presented in that case, and a study thereof will readily indicate that he, as well as those who drafted the act, used the phrases "accidental injury" and "personal injury" somewhat interchangeably, limited, however, by the unexpected nature of the injury to the person affected thereby.
"There is no question but what plaintiff's injuries arose out of and in the course of his employment and we think it may fairly be said plaintiff's injuries were the result of accident.
" 'In its most commonly accepted meaning, the word denotes an event that takes place without one's foresight or expectation; an event which proceeds from an unknown cause, or is an unusual effect of a known cause, and therefore not expected; chance, casualty, contingency, an event happening without any human agency, or, if happening through human agency, an event which, under the circumstances, is unusual and unexpected by the person to whom it happens; * * * something unexpectedly taking place, not according to the usual course of things; an unusual or unexpected result attending the operation or performance of a usual or necessary act or event; something happening by chance; a mishap.' 1 C. J. § 3, pp. 390-392.
"This definition is in accord with the decisions of this court which has not accepted a narrow definition *Page 179 
of the word as applied to the workmen's compensation act (2 Comp. Laws 1929, § 8407 et seq.).
" 'The statute seems to contemplate that an accidental injury may result by mere mischance; that accidental injuries may be due to carelessness, not wilful, to fatigue, and to miscalculation of the effects of voluntary action.'Robbins v. Original Gas Engine Co., 191 Mich. 122." Watson v.Publix Riviera Theatre, 255 Mich. 115.
The act is a substitute for former rights of action and any law actions which might remain unaffected by the substitution may effectually be terminated by part 6, § 1, thereof (2 Comp. Laws 1929, § 8478), which reads:
"If the employee, or his dependents, in case of his death, of any employer subject to the provisions of this act files anyclaim with, or accepts any payment from such employer, or any insurance company carrying such risks, or from the commissioner of insurance on account of personal injury, or makes any agreement, or submits any question to arbitration under thisact, such action shall constitute a release to such employer ofall claims or demands at law, if any, arising from suchinjury."
It is more than passing strange that during the 20 odd years of administration of this somewhat revolutionary treatment of the age-old relations between employer and employee and their mutual and several rights and duties, the profession of Michigan has not long since been aware of the claimed weakness of judicial interpretations of its provisions.
Authorities from other forums are of doubtful aid in the solution of problems presented by the manifold and varied situations arising out of the complex activities of industry unless they are carefully considered in the light of the many deviations in the workmen's compensation acts of the various jurisdictions of their origin. *Page 180 
The orderly administration of this remedial legislation of a social problem requires that the guideposts of bench law be followed without unnecessary deviation from well traveled paths.
Appellant contends for the applicability of the doctrine of estoppel and says that the employer may not deny the accidental nature of the injury before the department of labor and industry and having succeeded thereby, now assert before the circuit court that jurisdiction is lacking in that forum because plaintiff's action is bottomed upon an accidental injury. The reasonableness of this argument is apparent, but its corollary is also sound; neither may the plaintiff ride two horses. His remedy was to seek an appeal to the full department from the finding of the deputy and then, if necessary, to review by certiorari. The act under which he elected (part 1, § 8 [2 Comp. Laws 1929, § 8414]) to determine his rights so provides (part 3, § 8 [2 Comp. Laws 1929, § 8447], and section 12 [2 Comp. Laws 1929, § 8451]).
Jurisdiction of subject matter comes only from the law.People v. Meloche, 186 Mich. 536. In this instance, the jurisdiction of the department of labor and industry became exclusive of all other tribunals, except review by this court upon grant of a writ of certiorari, when the defendant elected to become bound by the act (part 1, § 6 [2 Comp. Laws 1929, § 8412]) and the plaintiff failed to elect not to become bound by the provisions thereof (part 1, § 8 [2 Comp. Laws 1929, § 8414]). Plaintiff released all those claims or demands at law against defendant which arose out of his injury when he submitted the question of that injury to arbitration (part 6, § 1 [2 Comp. Laws 1929, § 8478]). Such exclusive jurisdiction, however, was not by consent of the parties, *Page 181 
but by operation of law, i. e., the provisions of the statutory enactments.
Plaintiff is suffering either as the result of an occupational disease (which he does not claim) or from an injury sustained in the course of his employment (which he does claim). "Accident" and "injury" are not synonymous.Cooke v. Holland Furnace Co., 200 Mich. 192 (L.R.A. 1918 E, 552). The "accident," the unforeseen event, is the cause and "injury" is the result. In the case at bar, the unforeseen release of the chlorine gas was the cause and plaintiff's changed physical condition was the result. For this, prior to the workmen's compensation act, he might or might not have had an action at law, depending upon the facts; the legislative enactment did not deprive him of this right of action, but it did limit the forum, under the circumstances, to the department of labor and industry. The parties, having submitted themselves to the control of the act, are not at liberty to adjudicate their differences elsewhere. Plaintiff's claim was not erroneously filed, though it may have been erroneously determined, but this he did not question by appeal. He may not now litigate his claim elsewhere. The unappealed determination of the department through its deputy commissioner is resjudicata.
Plaintiff's declaration definitely localizes the alleged injury as to time and place, the time being November 9 and 10, 1933, and the place in the liquor tower of the defendant where the particular work was done. As said in Dailey v. River RaisinPaper Co., 269 Mich. 443:
"An injury which may be so localized hardly seems to fit the definition of an occupational disease," etc. *Page 182 
We have so recently reviewed a similar situation inDailey v. River Raisin Paper Co., supra, that quotation therefrom would seem to be unnecessary. Notwithstanding appellant's exhaustive brief and our examination of the authorities cited, we are unable to distinguish that case except as to some minor facts. The principles of law therein stated are controlling here and the order dismissing the declaration must be affirmed.
It is so affirmed, with costs to appellee.
NORTH, C.J., and FEAD, WIEST, BUTZEL, and EDWARD M. SHARPE, JJ., concurred with BUSHNELL, J.
* The powers and duties of the industrial accident board have been transferred to the department of labor and industry. See 2 Comp. Laws 1929, § 8312. — REPORTER.